Citation Nr: 0818436	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  00-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1966 until April 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This matter was previously before the Board in November 2003 
and February 2007.  On those occasions, remands were ordered 
to accomplish additional development.  

The veteran had provided testimony at a September 2001 
hearing before a Veterans Law Judge that is no longer at the 
Board.  A transcript of that proceeding is associated with 
the claims folder.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, additional development is required before the 
appeal may be adjudicated.  As noted above, the veteran 
testified at a September 2001 Board hearing.  He was sent a 
letter in May 2008 informing him that the Veterans Law Judge 
who presided over that hearing was no longer at the Board.  
It was indicated that he was entitled to a new hearing if he 
so desired.  

The veteran responded to the May 2008 letter, expressing his 
desire to appear at a hearing before a Veterans Law Judge 
sitting at the RO.  




Accordingly, the case is REMANDED for the following action:


The veteran should be scheduled for an 
in-person hearing before a traveling 
Veteran's Law Judge at the St. 
Petersburg, Florida RO.  The veteran 
should be apprised of the next available 
date for such a hearing, and should be 
informed of his right to have a 
videoconference hearing as an 
alternative.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


